Citation Nr: 1829464	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  13-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 3, 2012, and in excess of 50 percent since that date, for a psychiatric disorder, diagnosed as post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for sleep apnea. 

3.  Whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for keloid formations.

4.  Whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for keloid formations (claimed as skin disorder).
 


7.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

8.  Entitlement to a rating of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to June 1992, with additional periods of service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  

The Veteran requested a hearing on the issue of entitlement to an increased rating for PTSD in his VA Form 9, dated November 2013.  However, in a letter dated December 2017, the Veteran withdrew this request.  Therefore, the claim is ripe for review.

The Board further notes that while the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD in an August 2013 rating decision, effective April 2012, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not been awarded, the claim is still on appeal.  See id.


FINDINGS OF FACT

1.  For the period prior to April 3, 2012, the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been shown.

2.  For the period since April 3, 2012, the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment, with deficiencies in most areas, has not been shown.

3.  In an October 2007 rating decision, the claims of entitlement to service connection for sleep apnea, a skin disorder, and headaches, were denied because the RO determined they were not incurred in or a result of service.

4.  The evidence added to the record since the October 2007 rating decision became final is related to an unestablished fact that is necessary to substantiate the claims of service connection for sleep apnea, a skin disorder, and headaches.  Specifically, it indicates that the Veteran's disorders on appeal began during his service or are related to his service. 

5.  The Veteran's sleep apnea is not shown in service, nor is it related to service, to include the Veteran's service connected PTSD.

6.  The Veteran's keloid formations are not shown in service or for many years thereafter.

7.  The Veteran's headache disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  The evidence does not show that the Veteran is unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent, for PTSD prior to April 3, 2012, have not been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 50 percent, for PTSD after April 3, 2012, have not been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).   

3.  New and material evidence having been submitted subsequent to the October 2007 rating decision, the claim of service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence having been submitted subsequent to the October 2007 rating decision, the claim of service connection for keloids is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  

5.  New and material evidence having been submitted subsequent to the October 2007 rating decision, the claim of service connection for headaches is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

4. The criteria for service connection for sleep apnea, to include as due to service connected PTSD, have not been met. 38 U.S.C. § 1101 , 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303 , 3.304, 3.310 (2017). 

5. The criteria for service connection for keloids have not been met. 38 U.S.C. § 1110 ; 38 C.F.R. §§ 3.303  3.304 (2017).

6. The criteria for service connection for headaches have not been met. 38 U.S.C. § 1110 ; 38 C.F.R. §§ 3.303  3.304 (2017). 

7.  During the period on appeal, the criteria for referral of the Veteran's claim for extraschedular TDIU to the Director of Compensation Services have not been met.  38 C.F.R. § 4.16(a), 4.16(b) (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103 , 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in October 2004. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A ; 38 C.F.R. § 3.159 (c) (2017).

New and Material Evidence

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran is seeking service connection for keloid formations, sleep apnea, and headaches.  These claims were previously denied by the RO in October, 2007 on the basis that the Veteran's keloids, sleep apnea, and headaches were neither incurred in nor caused by service.  The Veteran did not submit a notice of disagreement to that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, it represents the last final denial of the claim.

Based on the evidence submitted since the October 2007 rating decision became final, the Board determines that the claim should be reopened.  Prior to the October 2007 decision becoming final, the evidence of record consisted of the Veteran's July 2006 compensation claim, a separation examination dated February 1969, and statements from the Veteran, and his available service treatment and personnel records.  Some of these records indicate the current presence of the disorders for which the Veteran seeks service connection; however, they do not trigger the duty to assist, as they do not indicate that these disorders are related to service.

Evidence submitted subsequent to the October 2007 rating decision includes a statement from the Veteran dated August 2006 describing an injury in service when he jumped off an obstacle, as well as complaints of bumps on his back, VA examinations dated August 2013 for keloids, sleep apnea, and headaches, and a brief from the Veteran's representative dated April 2018.  These statements and records tend to indicate that the disabilities claimed on appeal may be related to service, and therefore trigger the duty to assist.  See Shade at 117.  

Not only is this evidence "new" in that it was not previously considered by the RO, it is also "material," as it relates to an unestablished fact necessary to support the claim, which in this case is that the Veteran's keloids, sleep apnea, and/or headaches may have been incurred in service or as a result of service connected conditions, to include PTSD.  Therefore, the application to reopen the claim is granted and the claim is reopened.

Service Connection

The Veteran is seeking service connection for keloids, headaches, and sleep apnea, the latter of which he argues is caused by his service connected PTSD. However, after reviewing all evidence of record, the Board determines that service connection is not warranted because the evidence does not show that any disability on appeal is related to or had its onset during service or within a year after separation, or that they are related to any of his service connected disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, a review of the medical evidence of record indicates that service connection is not warranted because the disorders on appeal did not onset during the Veteran's service, nor are they related to his service.  

First, the Veteran is not precluded from establishing service connection for his sleep apnea, skin disorder, or headaches with proof of actual direct causation as due to active duty service.  However, service connection is not warranted on this basis.  The Veteran's service treatment records do not reflect treatment in service for sleep apnea, a skin disorder, or headaches.  A separation examination report in May 1992 reflected that his skin was in normal condition and evidences no symptoms of sleep apnea or headaches.  The first indication of sleep apnea of record since separation was fifteen years after the Veteran's service in 2007, when the Veteran underwent a sleep study and was diagnosed with moderate obstructive sleep apnea.  Moreover, the first mention of keloids of record is 2006, when the Veteran presented in clinic to re-establish care at VA and complained of bumps on his back.  Finally, the first indication of headaches since service is 2003, when the Veteran was diagnosed with a headache condition.  In fact, the Veteran denied headaches in a June 2012 disease management consultation.  While the Veteran states that his sleep apnea is due to his service connected PTSD, he has never truly asserted that his headaches or sleep apnea have existed since service.  The Veteran's August 2013 examination report shows that his keloids were diagnosed in 1992, but it also offers a more plausible etiology, as discussed below in connection with the medical evidence.  As such, continuity is not established based on either the competent clinical evidence or the Veteran's statements.   

Next, the Board determines that service connection on a presumptive basis for a qualifying disorder under 38 C.F.R. §  3.317  is not for application.  First, the Board does not consider the Veteran's complaints and disorders, to include headaches to collectively (or individually) represent an undiagnosed illness. Specifically, the August 2013 VA examiner opined that the Veteran's symptoms were all due to the following diagnoses: migraine headaches, obstructive sleep apnea, PTSD, keloids, and chronic fatigue due to lack of sleep. He explained that each of these diagnoses has a clear etiology and diagnosis.  Therefore, the Board determines that the Veteran's symptoms are not due to an "undiagnosed," "unexplainable," and/or considered to be a separate "chronic multisymptom illness" for which service connected can be granted on a presumptive basis under 38 C.F.R. §  3.317.

Although service connection is not warranted based on continuity of symptomatology, it may be granted when the evidence establishes a medical nexus between the Veteran's current disabilities and his military service.  In this case, however, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty.  

There is no medical nexus between the Veteran's current sleep apnea and either his active duty or his service connected disabilities.  Direct service connection is not available in this case because the Veteran's service treatment records make no mention of treatment for a sleep disorder in service.  As such, this discussion will focus primarily on service connection secondary to the Veteran's service connected disorders.  The Veteran's August 2013 VA examiner examined the Veteran in clinic and did not find sufficient cause to relate the Veteran's sleep apnea to service.  Specifically, he observed that there is no known causative connection between deployment in the Persian Gulf and sleep apnea.  Facially, this opinion merely rules out causation by service in the Persian Gulf.  However, the examiner's opinion implies that the Veteran's sleep apnea was not caused by any event in service.  These results are confirmed by a VA examination dated January 2015.  This examiner specifically stated that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service connected PTSD.  Rather, it was caused by the relaxation of muscles in the back of his throat, which were supporting his soft palate, leading to obstruction during sleep.  The examiner stated that there was no literature relating sleep apnea to PTSD.  While the examiner did not expressly address whether the Veteran's sleep apnea could have been aggravated by his service or service connected disabilities, the examiner was clear that the Veteran's sleep apnea is not the result of service connected PTSD.   
  
Likewise, the Board finds that the weight of the competent medical evidence does not attribute the Veteran's keloids or headaches to active duty, despite his contentions to the contrary.  There is no medical nexus between the Veteran's active duty and current keloids or headaches.  

The examiner declined to relate the Veteran's keloids to his time in service.  He stated that the Veteran's keloid formations on the skin are genetic in nature, and not related to exposure to the various environmental toxins that were likely present during the Veteran's service in the Persian Gulf.  Similarly, the Veteran's August 2013 VA examiner noted that the headaches started in 2003, more than ten years after discharge from service.  Since the Veteran's headache disorder did not manifest within the appropriate time after service, the examiner concluded that the headaches are less likely related to service in the Persian Gulf.  The examiner, through his training and experience, is competent to correlate this time differential to the lack of a nexus. 

The Board has considered the assertions of the Veteran and his representative that his sleep apnea was caused by service connected PTSD, and that his sleep apnea, keloid formations, and headaches are related to service.  Specifically, the Board notes the various contentions in the appellate brief dated April 2018.  In the brief, the Veteran's representative argues that there is literature linking PTSD and sleep apnea, but does not discuss that evidence or the reasoning behind it.  Moreover, the representative argues for an etiological connection between PTSD and sleep apnea - a connection refuted by the medical evidence of record.  Finally, the representative argues that the Veteran is entitled to the Gulf War presumption of 38 C.F.R. § 3.317, despite the absence of an undiagnosed illness.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, neither the Veteran nor his representative is competent to testify regarding the etiology of the disorders on appeal.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the lay statements that his current disorders are related to his time in service are found to lack competency.   

In sum, the most probative evidence of record shows no evidence linking the Veteran's sleep apnea, keloids, or headaches to any event, injury, or disease incurred in service, either through direct or secondary service connection.  Based on the evidence of record, the Veteran's claims must be denied.

Increased Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling for the period prior to April 3, 2012, and 50 percent for the period after that date.  He contends he is entitled to a higher rating for each period for that disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155  (2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2017).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under 38 C.F.R. 4.130, Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2017).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

Prior to April 3, 2012

Prior to April 3, 2012, the Veteran received a 30 percent rating for his PTSD.  Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, during this period, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.

For example, throughout this period, the Veteran maintained neat, casual dress with unremarkable hygiene and grooming.  During his November 2010 VA examination, the Veteran was found able to maintain his hygiene and activities of daily life.  Mental health providers made similar remarks in April 2009.  Thus, during this period, the Veteran never showed an inability to maintain personal hygiene. 

During this period, the Veteran spoke appropriately with clear thought content.  For example, in a March 2007 visit, the Veteran endorsed an expressive mood and good eye contact.  At all times in this period, the Veteran's speech was within normal limits and his thought process was organized and goal-directed.  His psychiatrist in July 2008 and November 2009 visits, and his November 2010 VA examiner, found the Veteran's orientation and thought content within normal limits his behavior unremarkable.  It is important to note the Veteran's alcohol intake during the period on appeal.  The Veteran reported drinking various amounts of alcohol during June 2008, July 2008, as well as in the two months preceding his brief hospital visit in April 2009.  At that point, he was also smoking marijuana daily.  Despite these bouts, the Veteran did not exhibit gross impairment in thought processes or communication throughout this period.  

The Veteran also does not suffer from abnormal disturbances in motivation and mood.  While he endorsed depression at many times during this period, his mood was always congruent with his experiences, as shown in a mental status reports from March 2007, June 2008, July 2008, April 2009, and his examination report from November 2010.  The Veteran endorsed disturbances of mood and motivation, such as outbursts of anger, anxiety, irritability, and flashbacks.  In a March 2007 record, he also reported an unspecified frequency of panic when stressed.  In several records and his November 2010 VA examination report, the Veteran expressed the lack of motivation to do things.  However, his mood at the time of the examination was "pretty good."  Further, the Veteran's current rating for this period encompasses "depressed mood and panic attacks."  As such, the symptomology described above are contemplated by the 30 percent evaluation.

Despite his intermittent depressive symptoms, the Veteran has generally been able to function independently.  While the Veteran's symptoms, including increased depression, nervousness, and social avoidance, have caused him difficulties at work, the 30 percent rating in DC 9411 specifically contemplates "intermittent periods of inability to perform occupational tasks."  

While it is true that the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9411.  Specifically, in March 2007, December 2007, and April 2009 records, and in his November 2010 VA examination, the Veteran related difficulties with sleep, as well as nightmares with waking in cold sweats.  He also mentioned getting approximately six hours of sleep per day, albeit in intervals due to childcare responsibilities.  Moreover, the Veteran worked from 6pm to 3am, at the time of his November 2010 VA examination; the Board notes that this could have had an additional influence on his sleep disturbances.  Sleep disturbances such as those described above, while undoubtedly disturbing, are not uncommon with PTSD and any resulting occupational or social impairment is included in the Veteran's current rating.  Similarly, the Veteran did not display impaired memory during this appeal period.  In fact, even when he was hospitalized for depression in April 2009, he endorsed no memory problems.  As such, the Veteran has not shown enough impairment for an award in excess of 30 percent.   

At times during this period, the Veteran's judgment may have been impaired as a result of hallucinations.  In March 2007 progress notes, the Veteran reported unspecified audio and visual hallucinations.  During his April 2009 intake, the Veteran mentioned hearing the voices of deceased relatives.  However, there is no indication that this single event impaired the Veteran's judgment.  Further, while his November 2010 VA examiner related an arrest for domestic violence, it is not clear that this sole incident occurred during the period on appeal.  Additionally, no hallucinations or delusions were reported at later instances, including the Veteran's November 2010 examination.

Throughout this period, there was only one occasion in which the Veteran experienced suicidal ideation.  In April 2009, the Veteran was briefly hospitalized after a worsening of symptoms following being laid off.  The Veteran had independently discontinued taking prescribed Paxil.  The Veteran's suicidal ideation included plans, such as overdosing on medication and shooting himself.  However, no suicidal intent was demonstrated.  Further, at a mental status exam the day after his April admission, the Veteran was no longer suicidal, but rather was optimistic and hopeful.  Two months later, the Veteran passed a suicide risk assessment, stating that he had no ideations, threats, or self-harm within the previous 30 days.  While this lapse could have occurred due to the Veteran's discontinuance of Paxil, the Board feels it is more likely that it was precipitated by other stressors, such as the Veteran being laid off, and not being able to pursue group psychiatric treatment due to his case being closed.  Accordingly, the Veteran's single episode of suicidal ideation does not merit a rating in excess of the current 30 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he has exhibited flattened affect; disturbances of motivation and mood; minor difficulties with concentration, impaired judgment, and irritability.  However, in the Board's view, the criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of reduced reliability and productivity, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  Since at least July 2008, the Veteran has lived with his wife and two children.  Despite avoiding being around people (particularly those of Middle Eastern descent), or outside activities, the Veteran has a working relationship with his immediate family.  In a January 2008 note, the Veteran's examiner reported that while his wife was frustrated, the Veteran was able to refrain from interacting with her until a more appropriate time. The Veteran stated to his November 2010 examiner that his wife made efforts to understand him, but could not always do so.  She had even called the police during a domestic altercation in which he had been drinking.   However, besides this incident, there is no indication of record of a dysfunctional marriage.  Similarly, the Veteran mentions that he gets along well with his children, although they sometimes do not understand why he is not interested in activities.  Further, while the Veteran's mother is deceased, he talks to his father as much as he can.  The Veteran has also described occupational impairment.  Specifically, in March 2007 and December 2007 records, the Veteran describes difficulties with his work history.  However, as of his November 2010 VA examination, the Veteran's symptoms caused him little to no difficulties with his job as a nighttime security supervisor at an apartment complex.

While the Veteran's current isolation from his family and the public is unquestionably related to his PTSD, the Board determines that his social impairment is contemplated by his current rating of 30 percent for this period.  

Given this evidence, the Board determines that the Veteran's psychiatric symptoms for this appeal period most nearly approximate the symptoms listed for a 30 percent rating.  Specifically, his psychiatric disability was primarily manifested by disturbances of mood and motivation and sleep impairment.  As the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency for the period prior to April 3, 2012, a 30 percent evaluation, but no more, is warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

For the foregoing reasons, a rating in excess of 30 percent is not warranted for the period prior to April 3, 2012.

After April 3, 2012

For the period after April 3, 2012, the Veteran receives a 50 percent rating for his PTSD.  Based on the evidence of record, a rating in excess of 50 percent is not warranted.  Specifically, a VA examination dated April 2013 noted continuing anxiety, depression, sleep problems, and memory problems.  He also reported binge drinking two to three times a week to an examiner in August 2013, moderated by the Veteran's own recognition that alcohol is causing marital problems.  However, the medical evidence of record does not indicate symptoms meriting a rating in excess of 50 percent.  

During this period, the Veteran experienced increased feelings of doom, numbness, and detachment.  In a clinic note dated June 2014, the Veteran endorsed an increase in mood disturbances, expressing suspicion of others and the urge to strike out.   Further, he endorsed a complete lack of motivation, difficulty falling and staying asleep, nightmares increasing in severity, and a fear of going to sleep.  In fact, in an October 2015 record, the Veteran stated that his nightmares increased since stopping prazosin, and that he would resume taking it.  

Moreover, the Veteran mentioned increased difficulty with concentration; in an August 2012 SSA record, he stated that due to his illness, he could not focus on a task for more than five minutes.  He also stated that he would forget tasks assigned to him by his supervisor.  However, in this period, the Veteran used no alcohol.  He also appeared capable of comprehending simple instructions, according to a September 2012 record.  Further, no suicidal ideations, intrusive obsessional rituals, or near-continuous panic were shown.  During this period, the Veteran was able to function independently and was capable of managing his financial affairs.   

In his November 2015 examination, the examiner stated that the Veteran had experienced intrusive symptoms and clinically significant avoidance behaviors, as well as alterations in cognition and mood.  However, the Veteran's psychiatric symptoms do not rise to the level of "near continuous panic or depression."  Depression, flashbacks, and sleep impairment are all addressed in the Veteran's current rating.  Moreover, the Veteran demonstrated neither impaired memory and judgment, nor delusions or hallucinations during this time period. 

In the period after April 3, 2012, the Veteran's social and occupational functioning was clearly affected.  However, it was not affected enough to merit a rating in excess of 50 percent.  Specifically, the Veteran did not demonstrate social or occupational impairment with deficiencies in most areas.  The veteran's November 2015 examiner noted that the Veteran was still living with his wife, son, and step-daughter.  He described his marriage as "ok" and recounted a good adjustment to being empty nesters for two years. While the Veteran has no friends, has lost interest in playing sports, and tends keep to himself and stay at home and occasionally read the Bible, his November 2015 examiner noted occasional visits with family members. Further, while the Veteran is unemployed, a May 2015 note ascribes this to his difficulty containing angry impulses, a symptom addressed by his 50 percent rating for this period.   

For the foregoing reasons, a rating in excess of 50 percent is not warranted for the period after January 15, 2015.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  Specifically, the Board notes the various contentions in the appellate brief dated April 2018.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating prior to April 3, 2012, and a 50 percent rating from that date, is warranted for the Veteran's PTSD.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran is no longer able to work as a security guard due to his nervousness.  Moreover, the Veteran's representative argues for a higher rating based on the intensity of the symptoms existing in each period.  The Board concludes that any loss in income was able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran seeks a total disability rating based on individual unemployability.  Specifically, he states in his Form VA 21-8940 that his illness makes it hard for him to follow the instructions of others and to maintain effective work relationships.  He also mentioned to his April 2013 VA examiner that his tinnitus affects his ability to concentrate, especially in noise environments.  Unfortunately, the Board is unable to refer this matter to the Director of Compensation Services for an extraschedular TDIU rating because the Board finds the Veteran capable of securing and following substantially gainful employment despite his service-connected disabilities.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a)(2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted because the medical evidence does not show that the Veteran's service connected disabilities are severe enough to preclude substantially gainful employment.  

At present, the Veteran is service connected for three conditions: PTSD, evaluated at 50 percent disabling, tinnitus evaluated at 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable.  His highest total disability rating was 50 percent.  Therefore, the schedular requirements under 38 C.F.R. § 4.16(a) have not been met.

Moreover, the Board concludes that TDIU is also not warranted, based on the evidence of record, because the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  The Veteran's examination reports indicate that he was capable of employment that minimized his contact with others and controlled competing noise.  For instance, a September 2012 PsyD. note placed no significant limitations on the Veteran's ability to work a normal work week without interruptions from psychologically based symptoms - the specialist merely said it was "moderately limited."  Similarly, another September 2012 record shows that the Veteran was capable of comprehending simple instructions, despite poor performance on the serial 7's task.  Further, the Veteran's April 2013 examiner stated that the Veteran had to avoid loud noises and music in order to concentrate, and his April 2014 examiner stated that the Veteran could work at a sedentary position with limited exposure to people.  While the Veteran's November 2015 VA examiner described the Veteran's clinically significant alterations in arousal and reactivity, which caused significant distress to the Veteran, he did not indicate that the Veteran may be unable to secure and maintain employment due to his PTSD.  Because the Veteran's service connected disabilities do not render him unable to secure and maintain gainful employment, a referral for extraschedular TDIU consideration cannot be awarded.

The Board acknowledges the medical and lay evidence offered by the Veteran's representative, indicating an inability to work due to PTSD-induced hyperarousal.  First, a letter from a VA psychologist dated May 2015 indicates that the Veteran could not continue in his current position due to his unimproved PTSD.  However, the opinion merely states that the Veteran is unable to work around other people - without mention of sedentary and solitary employment.  Second, a letter from Dr. U.D. dated July 2008 expressed that the Veteran's PTSD symptoms are "so chronic and pervasive that they affect nearly all aspects of his life," and therefore that the Veteran is to be considered totally and permanently disabled due to PTSD.  However, this letter conflicts with later and more comprehensively reasoned evidence discussed above, which indicates that the Veteran can work with some modifications to his environment.  Moreover, the fact that even a medical professional finds a Veteran unemployable due to a service-connected disability is not dispositive, as the Board has ultimate responsibility for determining whether a veteran is unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board has also considered statements from the Veteran indicating that the severity of his symptoms prevents him from working due to his inability to work in the presence of other people.  However, his service connected symptoms did not prevent him from working at all, including in a position involving relatively low stress that involves minimal personal interaction.   This is confirmed by the Veteran's August 2014 C&P examiner, who opined that the Veteran is not prevented from physical or sedentary work, as long as he had limited contact with people.  Accordingly, the weight of the evidence is against the appellant's TDIU claim.  

In sum, the Board determines that the Veteran has been able to secure and follow substantially gainful employment for the period on appeal.  As such, the Veteran's TDIU claim is denied.


ORDER

For the period prior to April 3, 2012, an initial disability rating in excess of 30 percent for PTSD, is denied.

For the period after April 3, 2012, a disability rating in excess of 50 percent for PTSD, is denied.  

New and material evidence having been submitted, the application to reopen a previously denied claim of service connection for sleep apnea is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a previously denied claim of service connection for keloids is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a previously denied claim of service connection for headaches is granted, and the claim is reopened.

Entitlement to service connection for sleep apnea, to include as due to service-connected PTSD, is denied. 

Entitlement to service connection for keloid formations is denied. 

Entitlement to service connection for headaches is denied. 

A rating of total disability based on individual unemployability is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


